In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-2828

L ESTER D OBBEY,
                                           Plaintiff-Appellant,
                              v.



ILLINOIS D EPARTMENT OF C ORRECTIONS, et al.,

                                         Defendants-Appellees.


           Appeal from the United States District Court
                 for the Southern District of Illinois.
        No. 3:07-cv-00818-GPM—G. Patrick Murphy, Judge.



        A RGUED JUNE 9, 2009—D ECIDED JULY 28, 2009




  Before B AUER, P OSNER, and T INDER, Circuit Judges.
  P OSNER, Circuit Judge. The district judge dismissed this
prisoner’s civil rights suit (42 U.S.C. § 1983), which
names the Illinois Department of Corrections, along with
prison personnel, as defendants. He dismissed the suit
before service of process, on the authority of 28 U.S.C.
§ 1915A, which so far as bears on this case directs dis-
missal then if the complaint fails to state a claim or if it
2                                               No. 08-2828

seeks monetary relief from an immune defendant.
§§ 1915A(b)(1), (2). The Illinois Department of Corrections
was properly dismissed on the authority of Will v.
Michigan Dept. of State Police, 491 U.S. 58 (1989). Whether
the complaint fails to state a claim against the indiv-
idual defendants, as the judge also believed, is a more
difficult question.
  The complaint alleges the following facts, which in the
procedural posture of the case we are required to
assume are true. The plaintiff was an inmate of Menard,
an Illinois state prison. He worked as a janitor, and had
given the prison no trouble in the five years he had been
there. One morning before dawn, he and three other
inmates—two of them black, like himself—were preparing
breakfast trays when they noticed five guards, all white,
playing cards in the main control room (the “officers’
cage,” as it is known), the interior of which was visible to
them. One of them got up from the card table and hung
a noose from the ceiling of the room. He swatted at the
noose to make it swing back and forth, then sat down in
a chair and “crossed his arms looking crazy with evil
eyes.” Two other inmates, of whom at least one was black
(the complaint does not mention the race of the other),
chanced on the scene and saw the noose. The noose was
taken down by another guard 20 minutes after it had
been put up.
  The plaintiff filed a grievance complaining of the
guard’s conduct. Two days later he was interviewed by
an internal affairs officer who said to him: “What did [the
officer who had hung the noose] tell you, he was going
No. 08-2828                                                 3

to hang you or something?. . . . Well, he won’t have to
worry about hanging nobody, because he just hung
himself.”
  The next day the plaintiff sent letters describing the
noose incident to news outlets, as well as to various
state officials. A month later, however, a prison disciplin-
ary charge was filed against him for allegedly disobeying
a guard’s order that the plaintiff scrape wax off a section of
floor in the prison. According to the plaintiff, he was
scraping diligently but the guard told him “you’re on
Bullshit around here!” A disciplinary committee upheld
the charge and imposed various sanctions on the plaintiff,
including the loss of his prison job. Later the plaintiff was
told that his grievance arising out of the incident involving
the noose had been denied because “there was no evidence
of the noose.” He then filed this suit.
  He claims that the incident constituted cruel and
unusual punishment in violation of his federal constitu-
tional rights. We think the district judge was right to
dismiss that claim. We are mindful of the ugly resonance
of the noose, symbolic of the lynching of blacks, for
black people. And a threat, which is how the plaintiff
interpreted the incident, can rise to the level of cruel and
unusual punishment. Irving v. Dormire, 519 F.3d 441, 445,
449-50 (8th Cir. 2008); Northington v. Jackson, 973 F.2d 1518,
1524 (10th Cir. 1992). “Mental torture is not an oxymoron,
and has been held or assumed in a number of prisoner
cases to be actionable as cruel and unusual punishment,”
Thomas v. Farley, 31 F.3d 557, 559 (7th Cir. 1994) (citations
omitted)—imagine falsely informing a prisoner that he
4                                                  No. 08-2828

has been sentenced to death. But getting up in the
middle of a card game to hang a noose in the sight of
black prisoners, while the other players calmly continue
the game, cannot reasonably be taken seriously as a threat,
rather than as racial harassment (as in Tademy v. Union
Pacific Corp., 520 F.3d 1149, 1159 (10th Cir. 2008)). There
was a prompt investigation, and, though we don’t know
what happened to the guard who hung the noose, there
is no suggestion of any further trouble from him.
   The plaintiff says that he was afraid that the guard
would “snap” and “go postal,” but the circumstances
did not justify such a fear. The test for what constitutes
“cruel and unusual punishment” is an objective one. It
is not the actual fear of the victim, but what a “reason-
able” victim would fear. Farmer v. Brennan, 511 U.S. 825,
834 (1994); Hudson v. McMillian, 503 U.S. 1, 8 (1992);
Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006). (Realisti-
cally, this means the average victim. “A certain amount
of negligence is unavoidable, because the standard of
care is set with reference to the average person and some
people have below-average ability to take care and so
can’t comply with the standard, and because in any
event efforts at being careful produce only a probability,
not a certainty, of avoiding careless conduct through
momentary inattention.” Davis v. Consolidated Rail Corp.,
788 F.2d 1260, 1266 (7th Cir. 1986); see also Moran v. Clarke,
296 F.3d 638, 648-49 (8th Cir. 2002); cf. Restatement (Second)
of Torts, § 46, comment d; § 289, comment i (1965).)
 Any harassment of a prisoner increases his punish-
ment in a practical sense, if we equate punishment to the
No. 08-2828                                                 5

infliction of disutility (and why not?). But harassment,
while regrettable, is not what comes to mind when
one thinks of “cruel and unusual” punishment. Nor does
it inflict injury comparable in gravity to failing to provide
a prisoner with adequate medical care or with rea-
sonable protection against the violence of other prison-
ers. The line between “mere” harassment and “cruel and
unusual punishment” is fuzzy, but we think the incident
with the noose and the “evil eyes” falls on the harassment
side of the line because it was not a credible threat to kill,
or to inflict any other physical injury. The case falls well
short of Burton v. Livingston, 791 F.2d 97, 100-01 (8th Cir.
1986), where a prisoner alleged that a guard pointed a gun
at him, cocked it, called him “nigger,” and repeatedly
threatened to shoot him, or Irving v. Dormire, supra, 519
F.3d at 449-50, where a prisoner alleged that a guard had
threatened to kill him, repeatedly offered a bounty to any
prisoner who would assault him, and gave a prisoner a
razor blade with which to assault him. See also Northington
v. Jackson, supra, 973 F.2d at 1524.
   The plaintiff further claims that the defendants
retaliated against him for his exercising his First Amend-
ment rights—in other words, they punished him for his
speech—and if this is correct they violated the amend-
ment and by doing so gave him a valid basis for suing
them under 42 U.S.C. § 1983. Bridges v. Gilbert, 557 F.3d
541, 546 (7th Cir. 2009); Powers v. Snyder, 484 F.3d 929, 933
(7th Cir. 2007); Farrow v. West, 320 F.3d 1235, 1248 (11th
Cir. 2003). On this record, we must assume that the plain-
tiff’s punishment for allegedly failing to scrape wax as
6                                                  No. 08-2828

ordered was indeed retaliation for filing a grievance
about, and for publicizing, the noose incident, so that the
issue to be resolved is whether the filing or the publicizing
was protected by the First Amendment. There is con-
siderable authority—however one might be inclined to
question it as an original matter, see Woodruff v. Mason,
542 F.3d 545, 559, 561 (7th Cir. 2008) (concurring opin-
ion)—that the filing of any lawsuit is protected by the
First Amendment as a form of petitioning government
for the redress of grievances. And if so it might seem to
follow that the required exhaustion of administrative
remedies, as by the filing of a grievance with prison
authorities—a prerequisite to bringing suit under
section 1983, 42 U.S.C. § 1997e(a); Jones v. Bock, 549 U.S. 199,
211 (2007); Porter v. Nussle, 534 U.S. 516, 524-25 (2002)—
would also be protected, as the first stage in petitioning
for redress of grievances—or indeed as itself a petition
for such redress, as held in Foraker v. Chaffinch, 501 F.3d
231, 237 (3d Cir. 2007); see also Powers v. Snyder, supra, 484
F.3d at 933; Hasan v. U.S. Dep’t of Labor, 400 F.3d 1001, 1005
(7th Cir. 2005); Toolasprashad v. Bureau of Prisons, 286
F.3d 576, 584 (D.C. Cir. 2002); Franco v. Kelly, 854 F.2d 584,
589-90 (2d Cir. 1988).
  But it is not clear that the right conferred by the First
Amendment to “petition the Government for the redress
of grievances” should be thought to embrace every
nonfrivolous complaint that a prisoner might make.
Remarkably, the right is little discussed either in cases or
in commentaries, Carol Rice Andrews, “A Right of Access
to Court under the Petition Clause of the First Amend-
No. 08-2828                                                7

ment: Defining the Right,” 60 Ohio State L.J. 557 n. 3
(1999), and its scope is unsettled. We defined it rather
narrowly in Altman v. Hurst, 734 F.2d 1240, 1244 n. 10 (7th
Cir. 1984) (per curiam), stating that “a private office
dispute cannot be constitutionalized merely by filing a
legal action.” See also Yatvin v. Madison Metropolitan
School District, 840 F.2d 412, 419-20 (7th Cir. 1988). The
Tenth Circuit, however, has defined the right exceed-
ingly broadly, saying that “a private citizen exercises a
constitutionally protected First Amendment right any-
time he or she petitions the government for redress; the
petitioning clause of the First Amendment does not pick
and choose its causes. The minor and questionable, along
with the mighty and consequential, are all embraced.”
Van Deelen v. Johnson, 497 F.3d 1151, 1156 (10th Cir. 2007)
(emphasis in original); see also Foraker v. Chaffinch, supra,
501 F.3d at 234-38. The Supreme Court has said that the
grievances to which the clause applies “are not solely
religious or political ones.” United Mine Workers v. Illinois
State Bar Association, 389 U.S. 217, 357(1967); see also
California Motor Transport Co. v. Trucking Unlimited, 404
U.S. 508, 510-11 (1972); Stern v. United States Gypsum, Inc.,
547 F.2d 1329, 1343 (7th Cir. 1977). But that leaves a lot
to argue over.
   This is not the case in which to try to straighten out
the law of petitioning for redress of grievances. For even
if the right does not embrace purely personal grievances,
still we do not agree with the district judge that the plain-
tiff’s grievance was merely a “personal gripe,” as if he
had been complaining that the prison commissary had
shortchanged him for some item that he had bought. And
even if it were merely that, retaliation for uttering it
8                                               No. 08-2828

would be, prima facie (that is, without regard for what-
ever right the prison might have to suppress it), an in-
fringement of freedom of speech, Bridges v. Gilbert, supra,
557 F.3d at 547-51, whatever the status of the “personal
gripe” might be as a petition for redress of grievances.
   In summary: The dismissal of the Illinois Department of
Corrections as a defendant, and the dismissal of the plain-
tiff’s claim to having been subjected to a cruel and
unusual punishment, are affirmed. (A third claim, that
the disciplinary sanctions deprived him of liberty or
property without due process of law, is barred by cases
like Thomas v. Ramos, 130 F.3d 754, 762 n. 8 (7th Cir. 1997),
interpreting Sandin v. Conner, 515 U.S. 472 (1995).) But
the dismissal of his claim that his right of free speech
was infringed is reversed and the case remanded accord-
ingly. We offer no opinion on the ultimate merits of that
claim because further development of the record may
cast the facts in a different light from the complaint.
                     A FFIRMED IN P ART, R EVERSED IN P ART,
                                           AND R EMANDED .




                           7-28-09